Electronically Filed
                                                               Supreme Court
                                                               30259
                                                               20-OCT-2010
                                                               02:22 PM
                                 NO. 30259

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


    WALTER Y.C. CHANG, Individually and as Trustee under that
      certain unrecorded Trust Agreement of Walter Yin Choy
        Chang dated August 3, 1982, and SYLVIA S.W. CHANG,
          Individually and as Trustee under that certain
       unrecorded Trust Agreement of Sylvia Seu Way Chang,
     dated August 3, 1982, Respondents/Plaintiffs-Appellees,

                                     vs.

    EADEAN MICHIE BUFFINGTON, Petitioner/Defendant-Appellant,
                               and
         STEVE MONTGOMERY CROUCH, NAOMI HOKULANI CROUCH,
      HOKULANI SQUARE, INC., INVESTORS FUNDING CORPORATION,
                      Defendants-Appellees.


           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                        (CIVIL NO. 05-1-1708)

          ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
                (By: Recktenwald, C.J. for the court1)

            Petitioners Edean Michie Buffington’s and Interity

Escrow and Title Company, Inc.’s application for writ of

certiorari, filed on September 2, 2010, is accepted.

            DATED:   Honolulu, Hawai#i, October 20, 2010.

                                           FOR THE COURT:



                                           Chief Justice




      1
        Considered by: Recktenwald, C.J., Nakayama, J., Circuit Judge Trader,
in place of Acoba, J., recused, Circuit Judge Sakamoto, in place of Duffy, J.,
recused, and Circuit Judge Ahn, assigned by reason of vacancy.